The plaintiff in error was tried upon an information for unlawfully selling intoxicating liquor and found guilty by the verdict of the jury. On the 8th day of June, 1914, he was sentenced to pay a fine of two hundred and fifty dollars, and to be confined in the county jail for a period of six months. To reverse the judgment, an appeal was perfected by filing in this court an August 1st, 1914, a petition in error with case-made. Plaintiff in error has filed a motion to dismiss his appeal, which motion is hereby sustained, and the appeal herein is dismissed, and the cause remanded to the county court of Hughes county, with directions to enforce the judgment and sentence.